Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2 and 3, the claims recites, “wherein the detection conductive winding and the phase-shift circuitry form a parallel-resonant circuit” and “wherein the parallel-resonant circuit comprises a capacitor in parallel with the detection conductive winding.” It is unclear what is meant by “wherein the detection conductive winding and the phase-shift circuitry form a parallel-resonant circuit” or if the limitation is supported in the drawings. 
While the limitations as claimed are supported in [0011] and [0020] of the corresponding Pg.Pub., such limitations are not clear and do not appear to be supported by the drawings. As best understood by the examiner, Fig. 1 shows wherein windings 3, 5 are connected in parallel with capacitors 27a,b to perform a parallel resonant circuit consistent with the limitations of claim 3. However, there is no configuration, as best understood by the examiner, wherein the conductive winding forms a parallel-resonant circuit with the phase-shift circuitry 45 as shown in Figs. 2 and 4. 
Further, while claim 3 is dependent on claim 2, there is no configuration disclosed which comprises a capacitor in parallel with the detection conductive winding as recited in claim 3 and phase-shift circuitry as recited in claim 2. 
For the purpose of examination, the claims will be interpreted wherein a capacitor configured in parallel with a detection winding meets all the limitations of claims 2 and 3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dames et al. US 5,815,091 (Dames).

Regarding claim 1, Dames teaches position sensing apparatus (position sensor of Fig. 2) comprising: 
a first member having an excitation conductive winding and a detection conductive winding formed thereon (support 5 includes excitation loop 16 and detection windings 13 and 15; see Fig. 2a; see col. 6, lines 18-65); 
a second member having a resonant circuit formed thereon (resonant circuit 10 formed on the top of a lift 1; see Fig. 1; see col. 5, lines 42-58); 
an integrated circuit comprising excitation signal generation and detection signal processing circuitry arranged to generate an alternating excitation signal at a resonant frequency of the resonant circuit and to process an alternating detection signal induced in the detection conductive winding as a result of a magnetic field generated by the alternating excitation signal flowing through the detection conductive winding, wherein the excitation conductive winding and the detection conductive winding are arranged so that the detection signal varies in dependence on the relative position of the first and second member (processing unit 11 generates an excitation signal on excitation loop 16 and process signals on windings 13, 15 at a resonant frequency of resonant circuit 10, wherein the signals are based on magnetic induction and the received signals are dependent on a location; see Fig. 1; see col. 5, line 42 – col. 10, line 53); and 
phase-shift circuitry arranged to introduce a phase shift to one of the excitation signal and the detection signal such that the excitation signal output by the integrated circuit and the detection signal input to the detection circuit are in phase or in anti-phase with each other (the excitation signal is phase shifted by +/-90 degrees to compensate for the phase shift imparted on the resonant circuit and would result in an in phase or anti-phase relationship with the detection signal using phase shifter 35; see col. 9, line 1 – col. 10, line 53; see Fig. 5).

Regarding claim 5, Dames teaches wherein the phase shift circuitry comprises a ninety-degree phase shift circuit between the detection conductive winding and the integrated circuit (the circuit includes a 90 degree phase shifter 35 which phase shifts the signal from the windings 13 and 15 for processing in the processing unit; see Fig. 5a; see col. 9, line 48 – col. 10, line 53).

Regarding claim 7, Dames further teaches wherein the detection conductive winding is a first detection conductive winding and the detection signal is a first detection signal, wherein the position sensing apparatus further comprising a second detection conductive winding arranged so that an alternating second detection signal is induced in the second detection conductive winding as a result of a magnetic field generated by the alternating excitation signal flowing through the detection conductive winding, wherein the excitation conductive winding and the second detection conductive winding are arranged so that the detection signal varies in dependence on the relative position of the first and second member, and wherein the integrated circuit is arranged to process the first detection signal and the second detection signal (first and second receiving coils are used in an equivalent manner; see Figs. 1 and 5a; see col. 5, line 42 – col. 10, line 53).

Regarding claim 8, Dames teaches wherein the integrated circuit comprises synchronous demodulation circuitry (mixers 27a,b are equivalent to synchronous demodulators; see Fig. 5a).

Regarding claim 9, Dames further teaches wherein the integrated circuit further comprises drive circuitry arranged to generate the excitation signal and a demodulation signal, wherein the integrated circuit is arranged to supply the demodulation signal to the synchronous demodulation circuitry (the signal generator generates an excitation signal at the excitation loop and a demodulation signal to the mixers; see Fig. 5a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dames et al. US 5,815,091 (Dames) in view of Masreliez et al. US 6,002,250 (Masreliez).

Regarding claims 2 and 3, Dames fails to teach wherein the detection conductive winding and the phase-shift circuitry form a parallel-resonant circuit; and wherein the parallel-resonant circuit comprises a capacitor in parallel with the detection conductive winding.
Masreliez teaches wherein the detection conductive winding and the phase-shift circuitry form a parallel-resonant circuit; and wherein the parallel-resonant circuit comprises a capacitor in parallel with the detection conductive winding (receiver windings 178, 179 form a parallel resonant circuit with a capacitor 230,232 placed in parallel with the receiver windings, which meets the limitations as best understood by the examiner; see Fig. 8; see col. 17, lines 34-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the detection conductive winding and the phase-shift circuitry form a parallel-resonant circuit; and wherein the parallel-resonant circuit comprises a capacitor in parallel with the detection conductive winding as taught in Masreliez into Dames in order to gain the advantage of setting a resonant frequency of a receiving circuit to match the resonant frequency of the transmitter resonant circuit to increase the strength of the signal output from the receiver windings and filtering out unwanted noise.

Regarding claim 4, the combination of Dames and Mareliez fails to teach wherein the resonant frequency of the parallel-resonant circuit substantially matches the resonant frequency of the resonant circuit formed on the second member, however, it would have been obvious to one of ordinary skill in the art to have the resonant frequencies of the circuits to be substantially similar in order to maximize the transfer function between circuits such that both circuits are suitable for transferring signals at the same frequency. 

Regarding claim 10, Dames teaches position sensing apparatus (position sensor of Fig. 2) comprising: 
a first member having an excitation conductive winding and a detection conductive winding formed thereon (support 5 includes excitation loop 16 and detection windings 13 and 15; see Fig. 2a; see col. 6, lines 18-65); 
a second member having a resonant circuit formed thereon (resonant circuit 10 formed on the top of a lift 1; see Fig. 1; see col. 5, lines 42-58); 
wherein the excitation winding and the detection winding have respective layouts arranged such that current flowing in the excitation conductive winding generates a signal in the detection conductive winding that is dependent on the relative positions of the first and second members (processing unit 11 generates an excitation signal on excitation loop 16 and process signals on windings 13, 15 at a resonant frequency of resonant circuit 10, wherein the signals are based on magnetic induction and the received signals are dependent on a location; see Fig. 1; see col. 5, lines 42 – col. 10, line 53).
Dames fails to teach wherein the detection conductive winding forms part of a parallel resonant circuit.
Masreliez teaches wherein the detection conductive winding forms part of a parallel resonant circuit (receiver windings 178, 179 form a parallel resonant circuit with a capacitor 230,232 placed in parallel with the receiver windings, which meets the limitations as best understood by the examiner; see Fig. 8; see col. 17, lines 34-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the detection conductive winding forms part of a parallel resonant circuit as taught in Masreliez into Dames in order to gain the advantage of setting a resonant frequency of a receiving circuit to match the resonant frequency of the transmitter resonant circuit to increase the strength of the signal output from the receiver windings and filtering out unwanted noise.

Regarding claim 11, Dames fails to teach wherein the parallel-resonant circuit comprises a capacitor in parallel with the detection conductive winding.
Masreliez teaches wherein the parallel-resonant circuit comprises a capacitor in parallel with the detection conductive winding (receiver windings 178, 179 form a parallel resonant circuit with a capacitor 230,232 placed in parallel with the receiver windings, which meets the limitations as best understood by the examiner; see Fig. 8; see col. 17, lines 34-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the parallel-resonant circuit comprises a capacitor in parallel with the detection conductive winding as taught in Masreliez into Dames in order to gain the advantage of setting a resonant frequency of a receiving circuit to match the resonant frequency of the transmitter resonant circuit to increase the strength of the signal output from the receiver windings and filtering out unwanted noise.

Regarding claim 12, see above rejection for claim 4.

Regarding claim 13, Dames teaches further comprising an integrated circuit to supply an excitation signal to the excitation conductive winding and to process the signal in the detection conductive winding (processing unit 11 generates an excitation signal to the excitation winding 11 and process the signal from the detection windings 13, 15; see Fig. 5a).

Regarding claim 14, Dames teaches wherein the excitation signal has a frequency substantially matching the frequency of the resonant circuit formed on the second member (the frequency from the excitation loop 16 should be such that it causes the circuit 10 to resonate which requires the frequency generated to be substantially matching the frequency of the resonant circuit 10; see col. 7, lines 20-25).

Regarding claim 15, see rejection of claim 4.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art of record fails to teach or suggest a position sensing apparatus, wherein the phase shift circuitry comprises an inductor, an impedance buffer circuit and a ninety-degree phase shift circuit, wherein the inductor is arranged to control a frequency of the excitation signal output by the integrated circuit, wherein the impedance buffer circuit is arranged between the inductor and the ninety- degree phase shift circuit, and wherein the ninety-degree phase shift circuit is arranged between the impedance buffer circuit and the detection conductive winding, in combination with all other limitations of claim 1. The limitations correspond to the embodiment of Fig. 2 and would not be obvious to one of ordinary skill in the art in view of the identified prior art. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868